
	

113 S2364 IS: Sunshine in Litigation Act of 2014
U.S. Senate
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2364
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2014
			Mr. Blumenthal (for himself, Mr. Graham, Mr. Leahy, Mr. Whitehouse, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend chapter 111 of title 28, United States Code, relating to protective orders, sealing of
			 cases, disclosures of discovery information in civil actions, and for
			 other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Sunshine in Litigation Act of 2014.
		
			2.
			Restrictions on
			 protective orders and sealing of cases and settlements
			
				(a)
				In
			 general
				Chapter 111 of title 28, United States Code, is amended
			 by adding at the end the following:
				
					
						1660.
						Restrictions on
				protective orders and sealing of cases and settlements
						
							(a)
							(1)
								Except as provided
				under subsection (e), in any civil action in which the pleadings
			 state facts
				that are relevant to the protection of public health or safety, a
			 court shall
				not enter, by stipulation or otherwise, an order otherwise
			 authorized under
				rule 26(c) of the Federal Rules of Civil Procedure restricting the
			 disclosure
				of information obtained through discovery, an order approving a
			 settlement
				agreement that would restrict the disclosure of such information,
			 or an order
				restricting access to court records unless in connection with such
			 order the
				court has first made independent findings of fact that—
								
									(A)
									such order would not
				restrict the disclosure of information which is relevant to the
			 protection of
				public health or safety; or
								
									(B)
									(i)
										the public interest
				in the disclosure of past, present, or potential health or safety
			 hazards is
				outweighed by a specific and substantial interest in maintaining
			 the
				confidentiality of the information or records in question; and
									
										(ii)
										the requested order is
				no broader than necessary to protect the confidentiality interest
				asserted.
									
								(2)
								No order entered as a
				result of the operation paragraph (1), other than an order
			 approving a
				settlement agreement, may continue in effect after the entry of
			 final judgment,
				unless at the time of, or after, such entry the court makes a
			 separate finding
				of fact that the requirements of paragraph (1) continue to be met.
							
								(3)
								The party who is the
				proponent for the entry of an order, as provided under this
			 section, shall have
				the burden of proof in obtaining such an order.
							
								(4)
								This section shall apply
				even if an order under paragraph (1) is requested—
								
									(A)
									by motion pursuant to
				rule 26(c) of the Federal Rules of Civil Procedure; or
								
									(B)
									by application pursuant
				to the stipulation of the parties.
								
								(5)
								(A)
									The provisions of
				this section shall not constitute grounds for the withholding of
			 information in
				discovery that is otherwise discoverable under rule 26 of the
			 Federal Rules of
				Civil Procedure.
								
									(B)
									A court shall not approve
				any party’s stipulation or request to stipulate to an order that
			 would violate
				this section.
								
							(b)
							(1)
								In any civil action
				in which the pleadings state facts that are relevant to the
			 protection of
				public health or safety, a court shall not approve or enforce any
			 provision of
				an agreement between or among parties, or approve or enforce an
			 order entered
				as a result of the operation of subsection (a)(1), to the extent
			 that such
				provision or such order prohibits or otherwise restricts a party
			 from
				disclosing any information relevant to such civil action to any
			 Federal or
				State agency with authority to enforce laws regulating an activity
			 relating to
				such information.
							
								(2)
								Any such information
				disclosed to a Federal or State agency shall be confidential to the
			 extent
				provided by law.
							
							(c)
							(1)
								Subject to
				paragraph (2), a court shall not enforce any provision of a
			 settlement
				agreement described under subsection (a)(1) between or among
			 parties that
				prohibits one or more parties from—
								
									(A)
									disclosing the fact that
				such settlement was reached or the terms of such settlement, other
			 than the
				amount of money paid; or
								
									(B)
									discussing a civil
				action, or evidence produced in the civil action, that involves
			 matters
				relevant to the protection of public health or safety.
								
								(2)
								Paragraph (1) applies
				unless the court has made independent findings of fact that—
								
									(A)
									the public interest in
				the disclosure of past, present, or potential public health or
			 safety hazards
				is outweighed by a specific and substantial interest in maintaining
			 the
				confidentiality of the information or records in question; and
								
									(B)
									the requested order is no
				broader than necessary to protect the confidentiality interest
			 asserted.
								
							(d)
							When weighing the
				interest in maintaining confidentiality under this section, there
			 shall be a
				rebuttable presumption that the interest in protecting personally
			 identifiable
				information relating to financial, health or other similar
			 information of an
				individual outweighs the public interest in disclosure.
						
							(e)
							Nothing in this
				section—
							
								(1)
								shall prohibit a court
				from entering an order that would restrict the disclosure of
			 information, or an
				order restricting access to court records, if in either instance
			 such order is
				necessary to protect from public disclosure—
								
									(A)
									information classified
				under criteria established by an Executive order to be kept secret
			 in the
				interest of national defense or foreign policy; or
								
									(B)
									intelligence sources and
				methods; or
								
								(2)
								shall be construed to
				permit, require, or authorize the disclosure of information that—
								
									(A)
									is classified under
				criteria established by an Executive order to be kept secret in the
			 interest of
				national defense or foreign policy; or
								
									(B)
									reveals intelligence
				sources and
				methods.
								.
			
				(b)
				Technical and
			 conforming amendment
				The table of sections for chapter 111 of
			 title 28, United States Code, is amended by adding after the item relating
			 to
			 section 1659 the following:
				
					
						1660. Restrictions on protective orders and
				sealing of cases and
				settlements.
					
					.
			
			3.
			Effective date and
			 application
			The amendments
			 made by this Act shall—
			
				(1)
				take effect 30 days after
			 the date of enactment of this Act;
			
				(2)
				apply only to orders
			 entered in civil actions or agreements entered into on or after the
			 effective
			 date of this Act; and
			
				(3)
				not provide a basis for
			 the—
				
					(A)
					granting of a motion to
			 reconsider, modify, amend or vacate a protective order or settlement order
			 entered into before the effective date of this Act; or
				
					(B)
					reversal on appeal of a
			 protective order or settlement order entered into before the effective
			 date of
			 this Act.
				
